 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6                                                     ***
 7       GEORGE L. VONTRESS,                                    Case No. 2:18-cv-01746-RFB-PAL
 8                                             Plaintiff,
                v.                                                            ORDER
 9
         THE STATE OF NEVADA, et al.,
10
                                            Defendants.
11

12            This case is before the court on a review of the docket as to service of process. This review
13   is referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(A) and LR IB 1-3 of the Local
14   Rules of Practice.
15                                              BACKGROUND
16            Plaintiff George L. Vontress is a pro se prisoner in the custody of the Nevada Department
17   of Corrections (“NDOC”) and currently housed at the Saguaro Correctional Center in Eloy,
18   Arizona. This case arises from his allegations, pursuant to 42 U.S.C. § 1983, regarding his
19   treatment while he was incarcerated at the High Desert State Prison and the Saguaro Correctional
20   Center. The court reviewed the Complaint (ECF No. 35) and determined that it states 12 plausible
21   claims. See Nov. 21, 2018 Screening Order (ECF No. 34). Mr. Vontress’ claims are alleged
22   against 12 named defendants (Dreesen, Dzurenda, Gentry, Neven, Pena, Gentry, Marr, Hininger,1
23   Thomas, Fuller, Williams, and CoreCivic) and at least three unnamed defendants (“Lt. John Doe,”
24   “John Doe medical provider,” and “Doe SCC medical staff”). The Screening Order states that the
25   claims against the “doe” defendants will proceed when Vontress learns their identities.
26            The court stayed the case for 90 days to allow the parties an opportunity to settle their
27   dispute through the Inmate Early Mediation Program before the filing of an answer or starting the
28   1
         Defense counsel represents that Defendant Hininger was incorrectly sued as “Henninger.” ECF No. 56.

                                                            1
 1   discovery process. Id.; see also Order Setting Inmate Early Mediation Conference (ECF No. 40).

 2   The Clerk of Court issued Summonses (ECF No. 36) (“Limited Purpose Summonses”) to

 3   Defendants Henninger, Thomas, Marr, Fuller, Williams, and CoreCivic for “the limited purpose

 4   of engaging in settlement discussions during the 90-day stay.” Screening Order (ECF No. 34).

 5   Service of the Limited Purpose Summonses was attempted and/or accomplished by the U.S.

 6   Marshal (“USM”) in December 2018 and January 2019. USM Return Unexecuted (ECF No. 54)

 7   (Def. Marr); USM Return Executed (ECF No. 55) (Defs. CoreCivic, Hininger, Thomas, Fuller,

 8   Williams). These USM-285 return forms were filed in early March 2019. Id.

 9          The parties did not reach a settlement during the Inmate Early Mediation Conference held

10   on February 15, 2019. See Mins. of Proceedings (ECF No. 47). One week later, the court entered

11   an Order (ECF No. 50) (“Service Order”) instructing Vontress to perfect service within 90 days,

12   which set a service deadline of May 24, 2019. In addition, the Service Order directed electronic

13   service of the Complaint on the Nevada Office of the Attorney General (“Attorney General”) and

14   instructed that a notice be filed with the court indicating the names of the defendants for whom the

15   Attorney General accepts service, and those it does not. Id. Mr. Vontress was informed, “If service

16   cannot be accepted [by the Attorney General] for any of the named defendant(s), Plaintiff shall file

17   a motion identifying the unserved defendant(s), requesting issuance of a summons, and specifying

18   a full name and address for the defendant(s).” Id. at 3.

19          The Attorney General accepted service on behalf of Defendants Dreesen, Dzurenda,

20   Neven, and Pena (collectively, “NDOC Defendants”) on March 15, 2019. See Notice Acceptance

21   of Service (ECF No. 60). However, the Attorney General did not accept service for Defendant

22   Gentry, but filed his known address under seal as ordered. See Notice of Sealed Submission (ECF

23   No. 62); Sealed Submission of Last Known Address (ECF No. 61). To date, Mr. Vontress has not

24   requested that summons be issued to Gentry.

25          To complete service of process for the other defendants, the Service Order directed the

26   Clerk of Court to issue new summons for Defendants Hininger, Thomas, Marr, Fuller, Williams,

27   and CoreCivic. Service Order (ECF No. 50); Summons (ECF No. 51). The Clerk of Court was

28   also instructed to send Mr. Vontress six (6) blank USM-285 forms. Service Order (ECF No. 50)

                                                      2
 1   at 4. The Service Order gave Vontress 30 days, i.e., until March 25, 2019, in which to provide the

 2   USM with the relevant information to serve each defendant on each form. Id. If the USM was

 3   unable to serve a new summons to any defendant(s) and Vontress wished to have service again

 4   attempted on the unserved defendant(s), the Service Order instructed him to file a motion

 5   “identifying the unserved defendant(s) and specifying a more detailed name and/or address for

 6   said defendant(s), or whether some other manner of service should be attempted.” Id.

 7                                              DISCUSSION

 8          The USM-285 returns of the Limited Purpose Summonses were filed on March 4, 2019.

 9   USM Return Unexecuted (ECF No. 54);2 USM Return Executed (ECF No. 55). Due to a clerical

10   error in the clerk’s office, the docket text for these USM-285 returns initially indicated that service

11   was complete for Defendants CoreCivic, Hininger, Thomas, Fuller, and Williams (“CoreCivic

12   Defendants”), and their answers were overdue. This error was brought to the court’s attention by

13   the CoreCivic Defendants in their Motion to Continue Deadline to Respond to Complaint (ECF

14   No. 56). The court reviewed the filings and determined that the USM-285 returns (ECF Nos. 54,

15   55) are for the Limited Purpose Summonses (ECF No. 36) issued in November 2018—not the new

16   Summonses (ECF No. 51) issued in February 2019 for the purpose of completing service. The

17   court therefore entered an Order (ECF No. 58) on March 11, 2019, setting the CoreCivic

18   Defendants’ deadline to respond to the complaint 21 days after service of the new summonses.

19          The Service Order set a deadline of May 24, 2019, for service of process, and instructed

20   Mr. Vontress to mail new USM-285 forms for the new Summonses (ECF No. 51) by March 25,

21   2019. To date, the new summonses have not been served on the CoreCivic Defendants or

22   Defendant Marr. The court contacted the USM for a status report and was informed that it has not

23   received new USM-285 forms from Mr. Vontress. Given the clerical error regarding the USM-

24   285 returns of the Limited Purpose Summonses, the court will briefly extend the service deadline

25   under to Rule 4(m) of the Federal Rules of Civil Procedure until June 24, 2019.

26          However, Mr. Vontress is advised that he is ultimately responsible for providing the USM

27   2
       The unexecuted USM-285 return states that Defendant Marr was not served because he no longer works
     for CoreCivic. ECF No. 54. Defense counsel confirmed this fact in the subsequent motion. ECF No. 58
28   at 3 n.3.

                                                       3
 1   with information necessary to locate each defendant to be served. See Walker v. Sumner, 14 F.3d

 2   1415, 1422 (9th Cir. 1994), abrogated on other grounds, Sandin v. Conner, 515 U.S. 472 (1995).

 3   Although the USM will serve an incarcerated plaintiff’s summons and complaint upon order of

 4   the court, they will not attempt to do so unless and until the USM-285 forms are received. If Mr.

 5   Vontress fails to complete service by the new deadline, any unserved defendant(s) may be

 6   dismissed from this action without prejudice. See Fed. R. Civ. P. 4(m); Efaw v. Williams, 473 F.3d

 7   1038, 1041 (9th Cir. 2007).

 8          To expedite resolution of this case on the merits, the court will direct that counsel for the

 9   CoreCivic Defendants investigate and provide to the court under seal the full name of Defendant

10   “D. Marr” along with a last known address and telephone number, if known after reasonable

11   inquiry.3 Filing the information under seal will protect Defendant Marr’s confidential personal

12   identification and location information but provide the USM with the information needed for

13   service. Counsel for the CoreCivic Defendants will also be required to file a notice on the public

14   docket stating that they have complied with this Order.

15          The court further notes that Mr. Vontress has not moved for issuance of summons to

16   Defendant Gentry. If Vontress intends to move forward with his claim against Gentry, he must

17   file a motion requesting issuance of summons by May 14, 2019.

18          The Clerk of Court shall mail Mr. Vontress seven (7) blank USM-285 forms along with

19   instructions for completing the forms. The court will not impose a specific deadline for him to

20   provide the USM-285 forms to the USM; however, he is advised that the USM must be given at

21   least 14 working days for service. Vontress must mail the USM a completed USM-285 Form for

22   each defendant, including the relevant information for that individual. For Defendants Marr and

23   Gentry, Mr. Vontress will leave the address and telephone number blank and the USM will obtain

24   the information from the sealed filings. If the USM is unable to serve any defendant(s) and

25   Vontress wishes to have service attempted again, he must file a timely motion specifying a more

26   detailed name and/or address for that defendant(s), or whether some other manner of service should

27
     3
       Defendant Marr was allegedly employed by CoreCivic at the Saguaro Correctional Center as a health
28   services administrator. See Screening Order (ECF No. 34) at 3.

                                                     4
 1   be attempted. Pursuant to Rule 4(m), Mr. Vontress’ failure to comply with this Order by

 2   completing service by June 24, 2019, will result in a recommendation to the district judge that any

 3   unserved defendant be dismissed without prejudice.

 4            Accordingly,

 5            IT IS ORDERED:

 6            1. The Clerk of Court shall MAIL Plaintiff George L. Vontress seven (7) blank USM-285

 7                forms along with instructions and a copy of this Order.

 8            2. With regard to Defendants CoreCivic, Hininger, Thomas, Fuller, and Williams:

 9                a. The CoreCivic Defendants SHALL FILE NOTICE UNDER SEAL by May 7, 2019,

10                    providing the full name of CoreCivic’s former employee, Defendant D. Marr, along

11                    with a last known address and telephone number, if available, to facilitate service

12                    of the Complaint.

13                b. The CoreCivic Defendants SHALL FILE NOTICE on the public docket by May 7,

14                    2019, stating that they have complied with this Order.

15            3. With regard to Plaintiff George L. Vontress:

16                a. If Mr. Vontress intends to move forward with his claim against Defendant Jo

17                    Gentry, he must file a motion requesting issuance of summons by May 14, 2019.

18                b. Mr. Vontress must complete a USM-285 form for each defendant, including the

19                    relevant information for that individual. For Defendants Marr and Gentry, he will

20                    leave the address and telephone number blank. The forms must be mailed directly

21                    to the USM and received no later than June 4, 2019.4

22                c. If the USM is unable to serve any defendant(s) and Mr. Vontress wishes to have

23                    service attempted again, he must timely file a motion specifying a more detailed

24                    name and/or address for defendant(s), or whether some other manner of service

25                    should be attempted.

26   4
         The mailing address to send the USM-285 forms is:
27            U.S. Marshal Service
              333 Las Vegas Blvd. South, Suite 2058
28            Las Vegas, NV 89101

                                                        5
 1      d. Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, the deadline for Mr.

 2          Vontress to complete service is extended until June 24, 2019.

 3      e. Mr. Vontress must comply with this Order by completing service on or before June

 4          24, 2019, and his failure to complete service by the deadline will result in a

 5          recommendation to the district judge that any unserved defendant be dismissed

 6          without prejudice.

 7   4. With regard to the U.S. Marshal Service:

 8      a. Upon receipt of Mr. Vontress’ USM-285 form(s), the USM shall attempt service

 9          on Defendants CoreCivic, Hininger, Thomas, Fuller, Williams, Marr, and Gentry.

10      b. For Defendants Marr and Gentry, the USM shall attempt service at the addresses

11          listed in the sealed filings.

12      c. The USM shall file notice with the court indicating whether each defendant was

13          served. Return forms for Defendants Marr and Gentry shall be redacted so that

14          their addresses and telephone numbers are not made publicly available.

15   Dated this 22nd day of April 2019.
16

17
                                                 PEGGY A. LEEN
18                                               UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                            6
